Citation Nr: 0506320	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an original  disability evaluation in 
excess of 30 percent for asbestosis.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to service connection 
for PTSD. 

The July 2002 rating decision granted service connection for 
asbestosis and assigned a 10 percent disability evaluation 
from January 24, 2001.  The veteran expressed disagreement 
with the disability evaluation.  An October 2004 rating 
decision assigned a 30 percent rating to the asbestosis from 
January 24, 2004.     

The issue of entitlement to an original disability evaluation 
in excess of 30 percent for asbestosis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has a current 
diagnosis of PTSD.     

2.  There is credible supporting evidence that the claimed 
stressors occurred and medical evidence that links the 
diagnosis of PTSD to the stressor events.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  VAOPGCPREC 12-99 (1999); 65 Fed. Reg. 
6257(2000).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, but was stationed with a unit that 
was present while enemy attacks occurred, would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other 
words, the veteran's presence with the unit at the time such 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroboration in every detail.  Suozzi v. Brown, Vet. App. 
307, 311 (1997).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

There is medical evidence of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2004).  

VA mental health treatment records show that PTSD was 
diagnosed in accordance with the DSM IV.  A February 2001 VA 
psychiatrist note indicates that the veteran was referred to 
the mental health clinic for evaluation and medications.  The 
treatment record indicates that the veteran was seen on two 
occasions and based upon the clinical findings and the 
clinical information, the diagnosis was PTSD and depression 
secondary to PTSD.  

The treatment record indicates that upon examination, the 
veteran spoke freely most of the time, but became tearful 
when talking about his war experience.  He admitted having 
flashbacks since his discharge from the Navy.  

The veteran also reported having sleep disturbance since his 
military service.  The VA psychiatrist concluded that based 
on the clinical history, including his job and marital 
history, the veteran had been suffering for many years from 
PTSD.   A March 2001 VA mental health treatment record 
reflects a diagnosis of PTSD, chronic.  The treatment record 
indicates that the diagnoses are based on DSM IV.   

A March 2002 VA mental health clinic treatment record 
reflects a diagnosis of dysthymia secondary to general 
physical conditions and possible PTSD.  The physician 
indicated that the veteran seemed to be "presenting a lot of 
the past," especially "the experience with World War II."  
The veteran reported that he still becomes easily nervous and 
he got tearful when he got depressed or had nightmares.  A 
September 2002 VA mental health clinic treatment record 
reflects a diagnosis of PTSD and dysthymia secondary to PTSD.  
Counseling was recommended.  

There is credible supporting evidence that the claimed in-
service stressors occurred.  The veteran reported that he 
served on the USS Chicopee, a Navy tanker, during World War 
II.  He stated that the USS Chicopee made two trips to Africa 
and then was sent to the Pacific theater for 16 months.  He 
veteran reported that his stressor events included seeing a 
tanker blow up next to his ship, and being under enemy 
attacks, including kamikaze attacks, and constant bombing 
during the battles of Iwo Jima and Okinawa.  

The veteran stated that at Okinawa, the Japanese bombed the 
harbor every night for 20 days.  The veteran's service 
records show that he served aboard the USS Chicopee.  His 
military occupation was signalman.  He was awarded a Pacific 
Theatre Medal.  Associated with the record is an excerpt from 
the Dictionary of American Naval Fighting Ships.  The excerpt 
indicates that the USS Chicopee departed Norfolk in October 
1944 for Pacific service.  The USS Chicopee sailed out of 
Ulithi and supplied fuel for the fast carrier task forces 
engaged in Luzon, Iwo Jima, and Okinawa operations and air 
strikes against Japan until the end of the war.  The USS 
Chicopee received four battle stars for the World War II 
service.  

There is medical evidence of a link between the diagnosis of 
PTSD and the claimed in-service stressors.  A November 2002 
VA mental health treatment record links the diagnosis of PTSD 
to the veteran's reported stressor events in service.  The 
treatment record indicates that the veteran reported serving 
in the Navy, and that his ship was part of numerous attacks.  
Although his ship was not directly hit, it was bombed daily.  
The veteran also reported witnessing other ships close by 
being hit.  

The treatment record indicates that based upon the veteran's 
presentation, it appeared that he had symptoms of PTSD 
because he witnessed traumatic events and had feelings of 
fear, horror, and hopelessness.

The Board acknowledges that the examiner who conducted the 
February 2002 VA psychiatric examination concluded that the 
veteran did not have PTSD.  A diagnosis of PTSD was not made.  

The Board finds that the evidence is in at least equipoise as 
to whether the veteran meets the criteria for the of PTSD, 
and resolving reasonable doubt in his favor, that he meets 
the criteria for that diagnosis.  The diagnoses of PTSD have 
been based on stressors experienced in World War II.  There 
is credible supporting evidence of the claimed stressors, 
including the stressor in which the veteran's ship came under 
enemy attack on numerous occasions while serving in the 
Pacific Theater.  Since the veteran was a member of the ship 
when these incidents occurred, the Board must presume that he 
was exposed to them.  Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002).  Resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran has PTSD as the 
result of stressors supported by credible evidence.  
Accordingly, the evidence warrants the grant of service 
connection for PTSD. 


ORDER

Entitlement to service connection for PTSD is granted. 



REMAND

The veteran underwent a VA pulmonary examination in April 
2002.  However, the report of the pulmonary function test 
conducted in connection with that examination is not of 
record.  The Board is obligated to seek these records prior 
to adjudicating the appeal.  38 U.S.C.A. § 5103A(c)(2) (West 
2002).  

Furthermore, the October 2003 VA examination and pulmonary 
function test do not report the Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)), or the maximum exercise capacity of oxygen 
consumption with cardiorespiratory limitation, or whether the 
veteran had cor pulmonale, pulmonary hypertension, or if the 
veteran required outpatient oxygen therapy.  The pulmonary 
function test results are necessary in order to rate the 
service-connected asbestosis under Diagnostic Code 6833.  See 
38 C.F.R. § 4.97, Diagnostic Code 6833 (2004).  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with notice of the evidence 
needed to substantiate his claim for a 
higher initial rating for asbestosis.  
The 

The AMC or RO should obtain and associate 
with the claims folder copies of the 
April 2002 pulmonary function test.

2.  The veteran should be afforded a new 
pulmonary examination that includes 
findings as to FVC and DLCO(SB), the 
maximum exercise capacity of oxygen 
consumption with cardiorespiratory 
limitation, and findings as to whether 
veteran had cor pulmonale, pulmonary 
hypertension, or if the veteran required 
outpatient oxygen therapy.  

3.  Then the AMC or RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


